UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [ X ]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended: October 31, 2007 or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 001-07763 MET-PRO CORPORATION (Exact name of registrant as specified in its charter) Pennsylvania 23-1683282 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 160 Cassell Road, P.O. Box 144 Harleysville, Pennsylvania 19438 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(215) 723-6751 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[ X ]No[] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer.See definition of“accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [ X ] Non-accelerated filer [] Indicate by check mark whether the Registrant is a shell company(as defined in Rule 12b-2 of the Exchange Act). Yes [] No [ X ] As of October 31, 2007 the Registrant had 11,279,272 Common Shares, par value of $.10 per share, issued and outstanding (adjusted for a four-for-three stock split which was paid on November 14, 2007 to shareholders of record November 1, 2007, the Registrant had 15,039,030 Common Shares issued and outstanding). Index INDEX PART I - FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheet as of October 31, 2007 and January 31, 2007 2 Consolidated Statement of Operations for the nine-month and three-month periods endedOctober31, 2007 and 2006 3 Consolidated Statement of Shareholders’ Equity for the nine-month periods endedOctober 31, 2007 and2006 4 Consolidated Statement of Cash Flows for the nine-month periods endedOctober 31, 2007 and2006 5 Notes to Consolidated Financial Statements 6 Report of Independent Registered Public Accounting Firm 16 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Qualitative and Quantitative Disclosures about Market Risk 23 Item 4. Controls and Procedure 23 PART II - OTHER INFORMATION Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. Submission of Matters to a Vote of Security Holders 25 Item 5. Other Information 25 Item 6. Exhibits 26 SIGNATURES 27 1 Index MET-PRO CORPORATION CONSOLIDATED BALANCE SHEET (unaudited) PART I – FINANCIAL INFORMATION Item 1.Financial Statements October 31, January 31, ASSETS 2007 2007 Current assets Cash and cash equivalents $20,770,697 $17,322,194 Marketable securities 22,761 24,090 Accounts receivable, net of allowance for doubtful accounts of approximately $171,000 and $133,000, respectively 22,639,155 20,837,589 Inventories 20,797,505 19,296,279 Prepaid expenses, deposits and other current assets 1,549,829 1,748,130 Total current assets 65,779,947 59,228,282 Property, plant and equipment, net 19,322,717 16,832,988 Costs in excess of net assets of businesses acquired, net 20,798,913 20,798,913 Other assets 288,228 306,403 Total assets $106,189,805 $97,166,586 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Current portion of long-term debt $2,013,282 $1,955,202 Accounts payable 5,884,016 6,450,813 Accrued salaries, wages and expenses 5,968,128 4,135,342 Dividend payable 826,771 757,029 Customers' advances 591,896 981,680 Deferred income taxes 242,457 245,231 Total current liabilities 15,526,550 14,525,297 Long-term debt 4,273,807 5,417,990 Other non-current liabilities 3,293,511 3,276,551 Deferred income taxes 2,301,030 1,369,591 Total liabilities 25,394,898 24,589,429 Shareholders' equity Common shares, $.10 par value; 18,000,000 shares authorized, 15,928,810 and 12,846,608 shares issued, of which 889,780 and 1,631,364 shares were reacquired and held in treasury at the respective dates 1,194,661 1,284,661 Additional paid-in capital 2,182,846 7,910,708 Retained earnings 81,644,555 74,921,913 Accumulated other comprehensive income (loss) 627,736 (33,471 ) Treasury shares, at cost (4,854,891 ) (11,506,654 ) Total shareholders' equity 80,794,907 72,577,157 Total liabilities and shareholders' equity $106,189,805 $97,166,586 See accompanying notes to consolidated financial statements. 2 Index MET-PRO CORPORATION CONSOLIDATED STATEMENT OF OPERATIONS (unaudited) Nine Months Ended Three Months Ended October 31, October 31, 2007 2006 2007 2006 Net sales $77,572,214 $68,881,850 $28,059,516 $25,323,927 Cost of goods sold 52,494,210 47,973,992 18,936,861 17,005,918 Gross profit 25,078,004 20,907,858 9,122,655 8,318,009 Operating expenses (income) Selling 6,715,332 6,269,844 2,125,554 2,297,478 General and administrative 8,373,726 7,396,505 2,966,465 2,856,574 Gain on sale of building (3,513,940 ) - - - 11,575,118 13,666,349 5,092,019 5,154,052 Income from operations 13,502,886 7,241,509 4,030,636 3,163,957 Interest expense (240,394 ) (256,519 ) (69,696 ) (109,205 ) Other income, net 745,131 759,712 228,738 254,461 Income before taxes 14,007,623 7,744,702 4,189,678 3,309,213 Provision for taxes 4,815,540 2,555,751 1,403,539 1,136,395 Net income $9,192,083 $5,188,951 $2,786,139 $2,172,818 Earnings per share, basic (1) (2) $.61 $.35 $.19 $.15 Earnings per share, diluted (1) (3) $.60 $.34 $.18 $.14 Cash dividend per share – declared (1) (4) $.1562 $.1444 $.0550 $.0506 Cash dividend per share – paid (1) (4) $.1518 $.1406 $.0506 $.0469 (1) On October 17, 2007, the Board of Directors declared a four-for-three stock split which was paid on November 14, 2007 to shareholders of record on November 1, 2007.All references in the financial statements to per share amounts and number of shares outstanding have been restated to reflect the effect of the stock split, except for the shares outstanding and shares held in treasury as of January 31, 2007 in the Shareholders’ Equity section of the Consolidated Balance Sheet. (2) Basic earnings per share are based upon the weighted average number of shares outstanding of 14,989,673 and 14,939,680 for the nine-month periods ended October 31, 2007 and 2006, respectively, and 14,983,501 and 14,938,068 for the three-month periods ended October 31, 2007 and 2006, respectively. (3) Diluted earnings per share are based upon the weighted average number of shares outstanding of 15,324,527 and 15,179,735 for the nine-month periods ended October 31, 2007 and 2006, respectively, and 15,312,924 and 15,176,329 for the three-month periods ended October 31, 2007 and 2006, respectively. (4) The Board of Directors declared quarterly dividends of $.0506 per share payable on March 14, 2007,June 12, 2007, and September 10, 2007 to shareholders of record as of February 28, 2007, May 29, 2007, and August 27, 2007, respectively, and a quarterly dividend of $.0550 per share payable on December 10, 2007 to shareholders of record on November 26, 2007.Quarterly dividends of $.0469 per share were paid on March 9, 2006, June 7, 2006, and September 6, 2006 to shareholders of record as of February 24, 2006, May 26, 2006, and August 24, 2006, respectively, and a quarterly dividend of $.0506 per share payable on December 14, 2006 to shareholders of record on November 30, 2006. See accompanying notes to consolidated financial statements. 3 Index MET-PRO CORPORATION CONSOLIDATED STATEMENT OF SHAREHOLDERS' EQUITY (unaudited) Accumulated Additional Other Common Paid-in Retained Comprehensive Treasury Shares Capital Earnings Income/(Loss) Shares Total Balances, January 31, 2007 $1,284,661 $7,910,708 $74,921,913 ($33,471 ) ($11,506,654 ) $72,577,157 Comprehensive income: Net income - - 9,192,083 - - Adoption of FIN No. 48 - - (125,000 ) - - Foreign currency translation adjustment - - - 613,965 - Interest rate swap, net of tax of($28,237) - - - 48,079 - Securities available for sale, net of tax of $492 - - - (837 ) - Total comprehensive income 9,728,290 Dividends paid, $.1013 per share - - (1,517,670 ) - - (1,517,670 ) Dividends declared, $.0550 per share - - (826,771 ) - - (826,771 ) Stock-based compensation - 382,581 - - - 382,581 Stock option transactions - 351,557 - - 730,278 1,081,835 Purchase of 51,205 treasury shares - (630,515 ) (630,515 ) Treasury share retirement (90,000 ) (6,462,000 ) - - 6,552,000 - Balances, October 31, 2007 $1,194,661 $2,182,846 $81,644,555 $627,736 ($4,854,891 ) $80,794,907 Accumulated Additional Other Common Paid-in Retained Comprehensive Treasury Shares Capital Earnings Income/(Loss) Shares Total Balances, January 31, 2006 $1,284,661 $7,564,180 $70,645,717 ($321,821 ) ($11,634,499 ) $67,538,238 Comprehensive income: Net income - - 5,188,951 - - Foreign currency translation adjustment - - - 209,890 - Interest rate swap, net of tax of ($4,846) - - - (10,993 ) - Securities available for sale, net of tax of ($504) - - - (1,022 ) - Total comprehensive income 5,386,826 Dividends paid, $.0938 per share - - (1,400,574 ) - - (1,400,574 ) Dividends declared, $.0506 per share - - (757,029 ) - - (757,029 ) Stock-based compensation - 245,402 - - - 245,402 Stock option transactions - 19,328 - - 127,845 147,173 Balances, October 31, 2006 $1,284,661 $7,828,910 $73,677,065 ($123,946 ) ($11,506,654 ) $71,160,036 See accompanying notes to consolidated financial statements. 4 Index MET-PRO CORPORATION CONSOLIDATED STATEMENT OF CASH FLOWS (unaudited) Nine Months Ended October 31, 2007 2006 INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS Cash flows from operating activities Net income $9,192,083 $5,188,951 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 1,284,648 1,183,326 Deferred income taxes 904,000 (1,659 ) (Gain) loss on sale of property and equipment, net (3,540,578 ) 11,754 Stock-based compensation 382,581 245,402 Allowance for doubtful accounts 37,874 (67,424 ) (Increase) decrease in operating assets: Accounts receivable (1,505,335 ) (1,842,257 ) Inventories (1,231,232 ) (2,414,105 ) Prepaid expenses, deposits and other current assets 243,937 202 Other assets (6,776 ) 25,421 Increase (decrease) in operating liabilities: Accounts payable and accrued expenses 902,945 2,064,990 Customers’ advances (391,030 ) (621,249 ) Other non-current liabilities 16,960 1,648 Net cash provided by operating activities 6,290,077 3,775,000 Cash flows from investing activities Proceeds from sale of property and equipment 4,377,115 14,310 Acquisitions of property and equipment (4,200,072 ) (4,192,649 ) Securities available for sale - (21,820 ) Net cash provided by (used in) investing activities 177,043 (4,200,159 ) Cash flows from financing activities Proceeds from new borrowings - 4,306,406 Reduction of debt (1,119,526 ) (1,103,380 ) Exercise of stock options 1,081,835 147,173 Payment of dividends (2,274,699 ) (2,100,393 ) Purchase of treasury shares (630,516 ) - Net cash provided by (used in) financing activities (2,942,906 ) 1,249,806 Effect of exchange rate changes on cash (75,711 ) 29,722 Net increase in cash and cash equivalents 3,448,503 854,369 Cash and cash equivalents at February 1 17,322,194 17,683,305 Cash and cash equivalents at October 31 $20,770,697 $18,537,674 See accompanying notes to consolidated financial statements. 5 Index MET-PRO CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Recent Accounting Pronouncements: In May 2005, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards (“SFAS”) No. 154, “Accounting Changes and Error Corrections”, which replaces Accounting Principles Board (“APB”) No. 20, “Accounting Changes,” and SFAS No. 3, “Reporting Accounting Changes in Interim Financial Statements”.SFAS No. 154 changes the requirements for accounting and reporting a change in accounting principle, and applies to all voluntary changes in accounting principles, as well as changes required by an accounting pronouncement in the unusual instance it does not include specific transition provisions.Specifically, SFAS No. 154 requires retrospective application to prior periods’ financial statements, unless it is impracticable to determine the period specific effects or the cumulative effect of the change.When it is impracticable to determine the effects of the change, the new accounting principle must be applied to the balances of assets and liabilities as of the beginning of the earliest period for which retrospective application is practicable and a corresponding adjustment must be made to the opening balance of retained earnings for that period rather than being reported in the statement of operations.When it is impracticable to determine the cumulative effect of the change, the new principle must be applied as if it were adopted prospectively from the earliest date practicable.SFAS No. 154 is effective for accounting changes and corrections of errors made in fiscal years beginning after December 15, 2005.SFAS No. 154 does not change the transition provisions of any existing pronouncements.SFAS No. 154 has not had a material impact on our financial position, results of operations or cash flows. In October 2006, the FASB issued Interpretation (“FIN”) No. 48, “Accounting for Uncertainty in Income Taxes - An Interpretation of SFAS No. 109”. FIN No. 48 clarifies the accounting for uncertainty in income taxes recognized in an enterprise’s financial statements in accordance with SFAS No. 109, “Accounting for Income Taxes”.FIN No. 48 also prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return.In addition, FIN No. 48 provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure and transition.The provisions of FIN No. 48 are to be applied to all tax positions upon initial adoption of this standard.Only tax positions that meet the more-likely-than-not recognition threshold at the effective date may be recognized or continue to be recognized as an adjustment to the opening balance of retained earnings (or other appropriate components of equity) for that fiscal year.The provisions of FIN No. 48 are effective for fiscal years beginning after December 15, 2006.The Company adopted FIN 48 effective February1, 2007.See Note 8 on page 10 for further information. In September 2006, the Securities and Exchange Commission (“SEC”) issued Staff Accounting Bulletin (“SAB”) 108, to address diversity in practice in quantifying financial statement misstatements.SAB 108 requires that the Company quantify misstatements based on their impact on each of our financial statements and related disclosures.SAB 108 is effective for fiscal years ending after November 15, 2006.The Company has adopted SAB 108 effective as of January 31, 2007.The adoption of this bulletin did not have a material impact on our financial position, results of operations or cash flows. In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements”.SFAS No. 157 provides guidance for using fair value to measure assets and liabilities.It also responds to investors’ requests for expanded information about the extent to which companies measure assets and liabilities at fair value, the information used to measure fair value, and the effect of the fair value measurements on earnings.SFAS No. 157 applies whenever other standards require (or permit) assets or liabilities to be measured at fair value, and does not expand the use of fair value in any new circumstances.SFAS No. 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and is required to be adopted by the Company in the first quarter of fiscal year 2009.The Company is currently evaluating the effect that the adoption of SFAS No. 157 will have on our financial position, results of operations and cash flows. 6 Index MET-PRO CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS In September2006, the FASB issued SFAS No.158, “Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans, an amendment of FASB Statements No.87, 88, 106 and 132(R)”. SFAS No. 158 requires that we recognize the over-funded or under-funded status of our pension plans (the Plans) as an asset or liability in the fiscal year ended January 31, 2007 consolidated balance sheet, with changes in the funded status recognized through other comprehensive income in the year in which they occur.SFAS No. 158 also requires us to measure the funded status of the Plans as of the year end consolidated balance sheet date not later than December 31, 2008.The impact of adopting SFAS No. 158 resulted in an increase in the pension liabilities and an increase in accumulated other comprehensive loss of approximately $0.3 million, prior to any deferred tax adjustment, in the fiscal year ended January 31, 2007. In February 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities - Including an Amendment of SFAS No. 115”.SFAS No. 159 permits an entity to measure certain financial assets and financial liabilities at fair value that are not currently required to be measured at fair value.Entities that elect the fair value option will report unrealized gains and losses in earnings at each subsequent reporting date.The fair value option may be elected on an instrument-by-instrument basis, with few exceptions.SFAS No. 159 amends previous guidance to extend the use of the fair value option to available-for-sale and held-to-maturity securities.The statement also established presentation and disclosure requirements to help financial statement users understand the effect of the election.SFAS No. 159 is effective for financial statements issued for fiscal years beginning after November 15, 2007.The Company is currently evaluating the potential impact of SFAS No. 159 on our financial position, results of operations and cash flows. Treasury Share Retirement: On October 17, 2007, the Company’s Board of Directors approved the retirement of 900,000 treasury shares (pre-split shares) and returned them to the authorized and unissued status.The transaction reduced Common Shares, Additional Paid-in-Capital and Treasury Shares in the amounts of $90,000, $6,462,000 and $6,552,000, respectively. Stock Splits: On October 17, 2007, the Company’s Board of Directors declared a four-for-three stock split effected in the form of a stock distribution, paid on November 14, 2007 to shareholders of record on November 1, 2007.The Company retained the current par value of $0.10 per share for all Common Shares.All references in the financial statements to the number of shares outstanding, per share amounts, and stock option data of the Company’s Common Shares have been restated to reflect the effect of the stock split for all periods presented, except for the shares outstanding and shares held in treasury as of January 31, 2007 in the Shareholders’ Equity section of the Consolidated Balance Sheet. NOTE 2 – PRINCIPLES OF CONSOLIDATION The consolidated financial statements include the accounts of Met-Pro Corporation (“Met-Pro” or the “Company”) and its wholly-owned subsidiaries, Mefiag B.V., Flex-Kleen Canada Inc., Strobic Air Corporation, MPC Inc., Pristine Water Solutions Inc., Mefiag (Guangzhou) Filter Systems Ltd. and Met-Pro (Hong Kong) Limited Company. Significant intercompany accounts and transactions have been eliminated. 7 Index MET-PRO CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 3 - BASIS OF PRESENTATION In the opinion of management, the accompanying unaudited financial statements contain all adjustments necessary to present fairly the financial position of the Company as of October 31, 2007 and the results of operations for the nine-month and three-month periods ended October 31, 2007 and 2006, and changes in shareholders’ equity and cash flows for the nine-month periods then ended.The results of operations for the nine-month and three-month periods ended October 31, 2007 and 2006 are not necessarily indicative of the results to be expected for the full year.These consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto contained in the Company’s Annual Report on Form 10-K for the year ended January 31, 2007. NOTE 4 – STOCK-BASED COMPENSATION Stock Options: On December 15, 2006, the Company granted 238,666 stock options to employees and directors, with one-third exercisable one year from the grant date and the remaining two-thirds vesting two and three years from the grant date, respectively. Previous options granted by the Company became exercisable with one-third exercisable as of the date of grant and the remaining two-thirds vesting over a two year period.In the event of a “change of control”, any unvested portion of the option shall become immediately exercisable. The Company’s present practice is that the duration of options is for up to ten years from the date of grant, subject to earlier termination under various conditions. The fair value of each option is amortized into compensation expense on a straight-line basis overits respective vesting period, net of estimated forfeitures. The fair value of options was estimated at the grant date using the Black-Scholes option valuation model. The per share weighted-average fair value at the date of grant for stock options granted during the fiscal year ended January 31, 2007 was $3.02 per option. The application of this valuation model relies on the following assumptions that are judgmental and sensitive in the determination of the compensation expense: Nine Months Ended October 31, 2007 2006 Expected term (years) 5.0 5.0 Risk-free interest rate 4.50% - 4.58% 3.63% - 4.58% Expected volatility 29% - 30% 30% - 32% Dividend yield 1.86% - 3.39% 2.26% - 3.39% Historical information was the principal basis for the selection of the expected term and dividend yield. The expected volatility is based on a weighted-average combination of historical and implied volatilities over a time period that approximates the expected term of the option. The risk-free interest rate was selected based upon the U.S. Treasury Bill rates in effect at the time of grant for the expected term of the option. 8 Index MET-PRO CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS The following table summarizes stock option transactions for the nine-month period ended October 31, 2007: Weighted Weighted Average Average Remaining Aggregate Shares Exercise Price Life (years) Intrinsic Value Options: Outstanding at February 1, 2007 1,275,921 $8.0169 7.49 Granted - - Forfeited 16,890 - Expired - - Exercised 136,578 7.9211 Outstanding at October 31, 2007 1,122,453 $7.9911 6.73 $5,568,938 Exercisable at October 31, 2007 830,003 $7.1175 6.73 $4,843,067 The aggregate intrinsic value of options exercised during the nine-month periods ended October 31, 2007 and 2006 was $553,004 and $92,085, respectively.The intrinsic value of stock options is the amount by which the market price of the stock on a given date, such as at the end of the period or on the day of exercise, exceeded the market price of the stock on the date of grant. The following table summarizes information about the options outstanding and options exercisable as of October 31, 2007: Options Outstanding Options Exercisable Weighted Average Remaining Weighted Average Weighted Average Shares Life (years) Exercise Price Shares Exercise Price Range of prices: $4.11 – 4.49 43,973 2.20 $4.1650 43.973 $4.165 $4.50 – 5.24 79,176 3.37 5.1048 79,176 5.1048 $5.25 – 6.74 245,510 4.99 5.5307 245,510 5.5307 $6.75 – 8.99 184,008 7.42 7.4110 184,008 7.4110 $9.00 – 9.74 344,453 7.51 9.3052 277,336 9.37 $9.75 – 11.24 225,333 9.26 10.8975 - - 1,122,453 6.73 $7.9911 830,003 $7.1175 As of October 31, 2007, there was $568,454 of total unrecognized compensation cost related to non-vested share-based compensation arrangements granted under the plans. The cost is expected to be recognized over a weighted-average period of 2.5 years. NOTE 5 – MARKETABLE SECURITIES At October 31, 2007 the Company's marketable securities had a fair market value of $22,761, which includes an unrealized gain of $941.The marketable securities are composed of 555 shares of Armstrong World Industries, Inc. (“AWI”) distributed to Met-Pro as part of a Chapter 11 reorganization settlement in October of 2006. 9 Index MET-PRO CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 6 – INVENTORIES Inventories consisted of the following: October 31, January 31, 2007 2007 Raw materials $15,129,197 $13,596,396 Work in progress 3,002,458 2,365,479 Finished goods 2,665,850 3,334,404 $20,797,505 $19,296,279 NOTE 7 – SUPPLEMENTAL CASH FLOW INFORMATION Net cash flows from operating activities reflect cash payments for interest and income taxes as follows: Nine Months Ended October 31, 2007 2006 Cash paid during the period for: Interest $255,828 $247,049 Income taxes 3,592,573 2,834,775 NOTE 8 – INCOME TAXES The Company adopted the provisions of FIN No. 48 on February1, 2007. Previously, the Company accounted for tax contingencies in accordance with SFAS No. 5, “Accounting for Contingencies”. As required by FIN No. 48, which clarifies SFAS No. 109, “Accounting for Income Taxes”, the Company recognizes the financial statement benefit of a tax position only after determining that the relevant tax authority would more likely than not sustain the position following an audit. For tax positions meeting the more-likely-than-not threshold, the amount recognized in the financial statements is the largest benefit that has a greater than 50percent likelihood of being realized upon ultimate settlement with the relevant tax authority. At the adoption date, the Company applied FIN No. 48 to all tax positions for which the statute of limitations remained open. As a result of the implementation of FIN No. 48, the Company recognized an increase of$125,000 in the liability for unrecognized tax benefits, which was accounted for as a reduction to the February1, 2007 balance of retained earnings. The amount of unrecognized tax benefits as of February1, 2007, prior to the FIN No. 48 adjustment, amounted to $38,000. The total unrecognized tax benefit amounted to $163,000 which, if ultimately realized, will reduce the Company’s annual effective tax rate.The Company recognizes interest and penalties related to unrecognized tax benefits in income tax expense for all periods presented.The Company had accrued approximately $65,000 for the payment of interest and penalties through February 1, 2007, which is included in the $163,000 unrecognized tax benefit amount. The Company plans to enter into Voluntary Disclosure programs in several taxing jurisdictions. The Company anticipates that the resolution of these unrecognized tax benefits will occur within the next twelvemonths. The Company and its subsidiaries are subject to income taxes in the U.S. federal jurisdiction, and various states and foreign jurisdictions. Tax regulations within each jurisdiction are subject to the interpretation of the related tax laws and regulations and require significant judgment to apply. With few exceptions, the Company and its subsidiaries are no longer subject to U.S. federal, state and local, or non-U.S. income tax examinations by tax authorities for the years before 2004. 10 Index MET-PRO CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 9 – DEBT The Company and its subsidiaries have domestic and foreign unsecured lines of credit totaling $5,000,000 which can be used for working capital.As of October 31, 2007, the Company’s Mefiag B.V. subsidiary had borrowed $434,580 (300,000 Euro) from its available line of credit, which is included in the table below. Short-term and long-term debt consisted of the following: October 31, January 31, 2007 2007 Bond payable, bank, payable in quarterly installments of $58,460, plus interest at a rate of 16 basis points below the ninety day LIBOR rate (effective interest rate of 5.19% at October 31, 2007), maturing April, 2021, collateralized by the Telford, PA building $3,156,864 $3,332,246 Note payable, bank, payable in quarterly installments of $300,000, plus interest at a rate of 75 basis points over the ninety day LIBOR rate (effective interest rate of 6.10% at October 31, 2007), maturing October, 2008 1,500,000 2,400,000 Note payable, bank, payable in quarterly installments of $36,215 (25,000 Euro), plus interest at a fixed rate of 3.82%, maturing January, 2016 1,195,096 1,173,061 Line of credit, $434,580 (300,000 Euro), payable upon demand, plus interest at a rate of 70 basis points over the thirty day EURIBOR rate (effective interest rate of 5.30% at October 31, 2007) 434,580 391,020 6,286,540 7,296,327 Less current portion 2,013,282 1,955,202 4,273,258 5,341,125 Fair market value of interest rate swap liability 549 76,865 Long-term portion $4,273,807 $5,417,990 The notes payable and bond payable are subject to certain covenants, including maintenance of prescribed amounts of leverage and fixed charge coverage ratios. 11 Index MET-PRO CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS The Company has two separate interest rate swap agreements to hedge against the potential impact on earnings from increases in market interest rates.Effective October 29, 1998, the Company entered into a ten-year interest rate swap agreement for a notional amount equal to the balance on the note payable maturing October 2008.The Company swapped the ninety day LIBOR for a fixed rate of 5.23%.As a result, the effective fixed interest rate is 5.98%.Effective April 3, 2006, the Company entered into a fifteen-year interest rate swap agreement for a notional amount equal to the balance on the bond payable maturing April 2021.The Company swapped the ninety day LIBOR for a fixed rate of 4.87%. As a result, the effective fixed interest rate is 4.71%.These interest rate swap agreements are accounted for as fair value hedges that qualify for treatment under the short-cut method of measuring effectiveness in accordance with SFAS No. 133, “Accounting for Derivative Instruments and Hedging Activities” as amended by SFAS 138, “Accounting for Certain Derivative Instruments and Hedging Activities – an Amendment to FASB Statement No. 133”.There was no hedge ineffectiveness as of October 31, 2007.The fair value of the interest rate swap agreements resulted in a decrease in equity of $346 (net of tax) for the nine-months ended October 31, 2007 and a decrease in equity of $48,425 (net of tax) for the fiscal year ended January 31, 2007.These results are recorded in the accumulated other comprehensive loss section of shareholders’ equity. Maturities of short-term and long-term debt are as follows: Year Ending January 31, 2008 $2,013,282 2009 1,578,700 2010 378,700 2011 378,700 2012 378,700 Thereafter 1,558,458 $6,286,540 NOTE 10 – ACCUMULATED OTHER COMPREHENSIVE INCOME (LOSS) Accumulated other comprehensive income (loss) consisted of the following: October 31, January 31, 2007 2007 Interest rate swap, net of tax ($346 ) ($48,425 ) Unrealized gain on securities available-for sale, net of tax 593 1,430 Foreign currency translation adjustment 1,305,695 691,730 Minimum pension liability adjustment, net of tax (678,206 ) (678,206 ) $627,736 ($33,471 ) 12 Index MET-PRO CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 11 – OTHER INCOME, NET Other income, net was comprised of the following: Nine Months Ended Three Months Ended October 31, October 31, 2007 2006 2007 2006 Interest income $745,161 $736,050 $216,133 $242,066 Other miscellaneous income (loss) (30 ) 23,662 12,605 12,395 $745,131 $759,712 $228,738 $254,461 NOTE 12 – EMPLOYEE BENEFIT PLANS The Company has several defined benefit pension plans covering eligible employees in the United States.In the third quarter ended October 31, 2006, the Company amended its defined benefit pension plans to freeze the accrual of future benefits for all its salaried and non-union hourly employees effective on December 31, 2006. The net periodic pension cost is based on estimated values provided by independent actuaries. The following table provides the components of net periodic pension costs: Pension Benefits Nine Months Ended Three Months Ended October 31, October 31, 2007 2006 2007 2006 Service cost $111,192 $523,584 $37,064 $169,460 Interest cost 780,123 764,040 260,041 228,226 Expected return on plan assets (944,625 ) (877,394 ) (314,875 ) (292,464 ) Amortization of transition asset (1,113 ) (24,986 ) (371 ) (16,928 ) Amortization of prior service cost 26,085 62,416 8,695 13,010 Recognized net actuarial loss 30,552 63,726 10,184 12,048 Curtailment loss - 234,180 - 234,180 Net periodic benefit cost $2,214 $745,566 $738 $347,532 The Company contributed $77,011 to the pension plans during the nine-month period ended October 31, 2007 and expects an additional contribution of $26,311 during the three-month period ended January 31, 2008. 13 Index MET-PRO CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 13 – BUSINESS SEGMENT DATA During the fiscal quarter ended October 31, 2006, management reviewed operating segment aggregation in accordance with SFAS No. 131, “Disclosures about Segments of an Enterprise and Related Information,” and based upon changes beginning in February 2006 in the manner in which management manages the Company, as well as the current economic characteristics of its operating segments, management determined that a revision of the aggregation of operating segments was appropriate.Therefore, the segment discussion outlined below represents the adjusted segment structure as determined by management in accordance with SFAS No. 131.All prior year amounts related to these reporting segments have been restated to conform to the new reporting segment structure. The Company has identified nine operating segments and has aggregated those segments into two reportable segments, Product Recovery/Pollution Control Technologies and Fluid Handling Technologies and one other segment, Filtration/Purification Technologies. The Filtration/Purification Technologies segment is comprised of four operating segments that do not presently meet the criteria for aggregation outlined in SFAS No. 131. However, the Company’s analysis is that SFAS No. 131 permits the aggregation of operating segments if, individually, each operating segment does not meet any of the following quantitative thresholds: (i) reported revenue is 10 percent or more of combined revenue of all reported operating segments, (ii) the absolute amount of reported profit or loss is 10 percent or more of the greater, in absolute amounts, of either the combined reported profit of all operating segments that did not report a loss or the combined reported loss of all operating segments that did report a loss, and (iii) its assets are 10 percent or more of the combined assets of all operating segments.Since none of the operating segments included in the Filtration/Purification Technologies segment meet these criteria, and at least 75 percent of total consolidated revenue is included in the Product Recovery/Pollution Control Technologies and Fluid Handling Technologies reporting segments, the Company has determined the aggregation of these operating segments into this other segment is appropriate under SFAS No. 131. The following is a description of each segment: Product Recovery/Pollution Control Technologies: This reportable segment consists of one operating segment that manufactures products for the purification of air or liquids.Many of these products are custom designed and engineered to solve a customer’s pollution control or product recovery issues.The products are sold worldwide through Company sales personnel and a network of manufacturer’s representatives.This reporting segment is comprised of the Duall, Systems, Flex-Kleen and Strobic Air business units. Fluid Handling Technologies: This reportable segment consists of one operating segment that manufactures high quality centrifugal pumps that are suitable for difficult applications including the pumping of acids, brines, caustics, bleaches, seawater, high temperature liquids and a wide variety of waste liquids.A variety of pump configurations make these products adaptable to almost any pumping application.These products are sold worldwide through an extensive network of distributors.This reporting segment is comprised of the Dean Pump, Fybroc and Sethco business units. Filtration/Purification Technologies: This other segment consists of four operating segments that produce the following products: proprietary chemicals for the treatment of municipal drinking water systems and boiler and cooling tower systems; cartridges and filter housings; filtration products for difficult industrial air and liquid applications; and filter systems using horizontal disc technology.This other segment is comprised of the Keystone Filter, Pristine Water Solutions, Mefiag and Mefiag B.V. operating segments. The accounting policies of the reporting segments are the same as those described in the summary of significant accounting policies. The Company evaluates the performance of these segments based on many factors including sales, sales trends, margins and operating performance. No significant inter-company revenue is realized in these reporting segments. Interest income and expense are not included in the measure of segment profit reviewed by management. Income taxes are also not included in the measure of segment operating profit reviewed by management. 14 Index MET-PRO CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Financial information for the two reporting segments and one other segment is shown below: Nine Months Ended Three Months Ended October 31, October 31, 2007 2006 2007 2006 Net sales Product recovery/pollution control technologies $40,596,227 $35,083,198 $15,496,497 $12,991,946 Fluid handling technologies 20,616,228 19,440,477 7,204,658 7,416,844 Filtration/purification technologies 16,359,759 14,358,175 5,358,361 4,915,137 $77,572,214 $68,881,850 $28,059,516 $25,323,927 Income from operations Product recovery/pollution control technologies $4,606,921 $3,140,233 $2,012,537 $1,734,161 Fluid handling technologies 4,325,164 3,054,544 1,592,550 1,320,796 Filtration/purification technologies 1,056,861 1,046,732 425,549 109,000 9,988,946 7,241,509 4,030,636 3,163,957 Gain on sale of building 3,513,940 - - - $13,502,886 $7,241,509 $4,030,636 $3,163,957 October 31, January 31, 2007 2007 Identifiable assets Product recovery/pollution control technologies $37,407,259 $35,332,252 Fluid handling technologies 22,206,857 21,667,719 Filtration/purification technologies 20,806,083 20,514,339 80,420,199 77,514,310 Corporate 25,769,606 19,652,276 $106,189,805 $97,166,586 NOTE 14 – ACCOUNTANTS’ 10-Q REVIEW Margolis & Company P.C., the Company’s independent registered public accountants, has performed a limited review of the financial information included herein. Their report on such review accompanies this filing. 15 Index MET-PRO CORPORATION REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Met-Pro Corporation Harleysville, Pennsylvania We have reviewed the accompanying consolidated balance sheet of Met-Pro Corporation and its wholly-owned subsidiaries as of October 31, 2007 and the related consolidated statements of operations for the nine-month and three-month periods ended October 31, 2007 and 2006, and shareholders’ equity and cash flows for the nine-month periods ended October 31, 2007 and 2006.These financial statements are the responsibility of the Company’s management. We conducted our reviews in accordance with the standards of the Public Company Accounting Oversight Board (United States).A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board, the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our reviews, we are not aware of any material modifications that should be made to the accompanying interim consolidated financial statements in order for them to be in conformity with U.S. generally accepted accounting principles. We have previously audited, in accordance with the auditing standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheet of Met-Pro Corporation and its wholly-owned subsidiaries as of January 31, 2007, and the related consolidated statements of operations, shareholders’ equity, and cash flows for the year then ended (not presented herein); and in our report dated February 23, 2007, we expressed an unqualified opinion on those financial statements. In our opinion, the information set forth in the accompanying consolidated balance sheet as of January 31, 2007, is fairly stated, in all material respects, in relation to the balance sheet from which it has been derived. /s/ Margolis & Company P.C. Certified Public Accountants Bala Cynwyd, Pennsylvania November 16, 2007 16 Index MET-PRO CORPORATION Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion should be read in conjunction with, and is qualified in its entirety by, the Unaudited Consolidated Financial Statements and Notes thereto included elsewhere in this Quarterly Report on Form 10-Q. This item contains forward-looking statements that involve risks and uncertainties. Actual results may differ materially from those indicated in such forward-looking statements. Factors that may cause such a difference include, but are not limited to, those discussed in “Item1A: Risk Factors” of our Annual Report on Form 10-K for the year ended January31, 2007. Results of Operations: The following table sets forth, for the nine-month and three-month periods indicated, certain financial information derived from the Company’s consolidated statement of operations expressed as a percentage of net sales. Nine Months Ended Three Months Ended October 31, October 31, 2007 2006 2007 2006 Net sales 100.0% 100.0% 100.0% 100.0% Cost of goods sold 67.7% 69.6% 67.5% 67.2% Gross profit 32.3% 30.4% 32.5% 32.8% Selling expenses 8.6% 9.1% 7.5% 9.1% General and administrative expenses 10.8% 10.7% 10.6% 11.3% Gain on sale of building (4.5% ) - - - Income from operations 17.4% 10.6% 14.4% 12.4% Interest expense (.3% ) (.4% ) (.3% ) (.4% ) Other income, net 1.0% 1.1% .8% 1.0% Income before taxes 18.1% 11.3% 14.9% 13.0% Provision for taxes 6.2% 3.7% 5.0% 4.5% Net income 11.9% 7.6% 9.9% 8.5% Nine Months Ended October 31, 2007 vs. Nine Months Ended October 31, 2006 Net sales for the nine-month period ended October 31, 2007 were $77,572,214 compared with $68,881,850 for the nine-month period ended October 31, 2006, an increase of $8,690,364 or 12.6%.Sales in the Product Recovery/Pollution Control Technologies reporting segment were $40,596,227, or $5,513,029 higher than the $35,083,198 of sales for the nine-month period ended October 31, 2006, an increase of 15.7%.The sales increase in the Product Recovery/Pollution Control Technologies reporting segment was due primarily to increased demand for our air pollution control systems for the removal of volatile organic compounds and other atmospheric pollutants, laboratory fume hood exhaust systems, particulate collection equipment, as well as our odor control equipment.Sales in the Fluid Handling Technologies reporting segment totaled $20,616,228, or $1,175,751 higher than the $19,440,477 of sales for the nine-month period ended October 31, 2006, an increase of 6.0%.The sales increase in the Fluid Handling Technologies reporting segment was due primarily to increased demand for our centrifugal pumps that handle a broad range of industrial applications.Sales in the Filtration/Purification Technologies segment were $16,359,759, or $2,001,584 higher than the $14,358,175 of sales for the nine-month period ended October 31, 2006, an increase of 13.9%.This increase was due primarily to increased demand for our horizontal disc filter systems which are utilized in the metal finishing and plating industry. The Company’s backlog of orders totaled $20,563,041 and $24,683,895 as of October 31, 2007 and 2006, respectively.Backlog for the Product Recovery/Pollution Control Technologies reporting segment was $14,640,912 or 18.4% lower than the $17,934,844 backlog for the nine-month period ended October 31, 2006.The decrease in backlog in the Product Recovery/Pollution Control Technologies reporting segment was primarily due to the timing of new orders for larger odor 17 Index MET-PRO CORPORATION Item 2.Management’s Discussion and
